Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election of the first species, corresponding to Figs. 1A-1H, drawn to claims 1-7 and 11-13 is acknowledged.
Claims 8-10 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 19, 2022.

Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2018/0247905 A1, hereinafter referred to as Yu).
	Regarding claim 1, Yu discloses an integrated antenna package structure (250, Fig. 1) comprising: 
a chip (114); 
a circuit layer (170), electrically connected to the chip; 
an encapsulant (130), disposed on the circuit layer and covering the chip; 
an antenna (feed line 106B), disposed on the encapsulant; 
an insulating layer (104), covering the antenna, wherein the insulating layer is not exposed to the outside (since it is covered by dielectric layer 200); 
a conductive connector (vias 110), penetrating through the encapsulant, wherein the antenna is electrically connected to the circuit layer by the conductive connector; 
a dielectric substrate (200, 104 as a whole), disposed on the encapsulant and covering the antenna; and 
a coupling terminal (radiating element 204), disposed on the dielectric substrate.
	
	Regarding claim 3, Yu discloses the integrated antenna package structure of claim 1, wherein the dielectric substrate (100) is a homogeneous material (paragraph [0028]).
	Regarding claim 5, Yu discloses the integrated antenna package structure of claim 1, wherein the dielectric substrate is a glass substrate, a ceramic substrate (paragraph [0028]), or a quartz substrate.
	
Regarding claim 6, Yu discloses the integrated antenna package structure of claim 1, wherein the antenna (feed line 106B) and the coupling terminal (radiating element 204) are in direct contact with opposite surfaces of the dielectric substrate (200, 104 as a whole) respectively.
	
Regarding claim 7, Yu discloses the integrated antenna package structure of claim 1, wherein the encapsulant (130) directly contacts the dielectric substrate (200, 104 as a whole).

	Regarding claim 11, Yu discloses a manufacturing method of an integrated antenna package structure, comprising: 
providing a dielectric substrate (200, 104 as a whole), having a first surface and a second surface opposite to the first surface; 
forming a coupling terminal (radiating element 204) on the first surface of the dielectric substrate; 
forming an antenna (feed line 106B) on the second surface of the dielectric substrate; 
forming a conductive connector (vias 110) on the second surface of the dielectric substrate, wherein the conductive connector is electrically connected to the antenna; 
disposing a chip (114) on the second surface of the dielectric substrate; 
forming an encapsulant (130) on the second surface of the dielectric substrate, wherein the encapsulant covers the chip; and 
forming a circuit layer (170) on the encapsulant, wherein the circuit layer is electrically connected to the chip and the conductive connector.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu.
	Regarding claim 2, Yu discloses the integrated antenna package structure of claim 1, further comprising: a plurality of conductive terminals (external connectors 166), electrically connected to the circuit layer, wherein the circuit layer is disposed between the plurality of conductive terminals and the chip but does not specifically disclose that a glass transition temperature of the dielectric substrate is greater than a melting point temperature of the plurality of conductive terminals.  However, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a glass transition temperature of the dielectric substrate greater than a melting point temperature of the plurality of conductive terminals since selection of a suitably temperature resistant dielectric substrate based on actual needs, such as a glass transition temperature of the dielectric substrate greater than the melting point of the plurality of electrically conductive terminals, is a routine choice in the art.
	Claim 12 is essentially the same in scope as claim 2 as discussed above and is rejected similarly.

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844